          Case 1:20-cv-03566-UNA Document 4 Filed 12/17/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


DARRELL JAMES PARKS,                           )
                                               )
                Plaintiff,                     )
                                               )                Civil Action No. 20-3566 (UNA)
                                               )
                                               )
UNITED STATES OF AMERICA et al.,               )
                                               )
                Defendants.                    )


                                   MEMORANDUM OPINION

        This matter, brought pro se by a District of Columbia prisoner in federal custody, is

before the Court on review of Plaintiff’s “Commercial Affidavit,” ECF No. 1, and his motion to

proceed in forma pauperis, ECF No. 2. For the following reasons, the in forma pauperis motion

will be granted and this case will be dismissed.

        A district court must immediately dismiss a prisoner’s complaint upon determining that it

is frivolous, malicious, or fails to state a claim upon which relief can be granted. 28 U.S.C.

§ 1915A. Plaintiff has sued the United States and a long list of defendants apparently connected

to his 1990 criminal case, U.S. v. Parks, No. F-9316-90 (D.C. Super. Ct.). Aff. ¶ 14; see id at 1-

2 (naming among 41 defendants assistant U.S. attorneys, judicial officers, and law enforcement

personnel); see also Parks v. Fulwood, No. 10-cv-9332, 2011 WL 9522695, at *1 (C.D. Cal.

Dec. 19, 2011) (noting that in 1991, Plaintiff “was found guilty of several crimes—including

second degree murder—in the Superior Court of the District of Columbia” and “received an

aggregate sentence of 21 years to life”) (record citation omitted)). It is unclear if Plaintiff is



                                                   1
          Case 1:20-cv-03566-UNA Document 4 Filed 12/17/20 Page 2 of 3




claiming that the defendants cannot hold him or his property without a commercial lien, see id.

¶¶ 6-11, or that he is the lienholder. Either way, his pleading lacks merit.

       First, Plaintiff has not plausibly alleged a financial transaction between himself and a

defendant to state a claim under commercial law. Second, an action seeking to place liens

against the property of individuals simply because they played a role in the pleader’s conviction

is frivolous, malicious, and subject to criminal prosecution. See Crisafi v. Holland, 655 F.2d

1305, 1308 (D.C. Cir. 1981) (“A court may dismiss as frivolous complaints reciting bare legal

conclusions with no suggestion of supporting facts, or postulating events and circumstances of a

wholly fanciful kind.”); Chatterton v. Janousek, 280 F.2d 719, 721 (D.C. Cir. 1960)

(“Prosecution of a civil suit with an improper motive and without provable cause is actionable as

malicious[.]”); see also 18 U.S.C. § 1521 (“Whoever files, attempts to file, or conspires to file, in

any public record . . . any false lien against the real or personal property of [an officer or

employee of the United States] on account of the performance of [his] official duties . . .

knowing or having reason to know that such lien . . . is false . . . shall be fined . . . or imprisoned

for not more than 10 years, or both.”). Finally, to the extent that Plaintiff is questioning the basis

of his custody, his remedy lies if at all in a writ of habeas corpus directed at his immediate

custodian. See 28 U.S.C. §§ 2241, 2243; Rumsfeld v. Padilla, 542 U.S. 426, 434-39 (2004).

       Accordingly, this case will be dismissed with prejudice. See Firestone v. Firestone, 76

F.3d 1205, 1209 (D.C. Cir. 1996) (A dismissal with prejudice is warranted upon determining

“that ‘the allegation of other facts consistent with the challenged pleading could not possibly




                                                   2
          Case 1:20-cv-03566-UNA Document 4 Filed 12/17/20 Page 3 of 3




cure the deficiency.’”) (quoting Jarrell v. United States Postal Serv., 753 F.2d 1088, 1091 (D.C.

Cir. 1985) (other citation omitted)). A separate order accompanies this Memorandum Opinion.



                                                    _________/s/_______________
                                                    CHRISTOPHER R. COOPER
Date: December 17, 2020                             United States District Judge




                                                3
